ROSS, C. J.
The pauper, Esther Cushman, is normal, intellectually, in understanding, and in will power. Physically, she is helpless, having lost the use of her hands, feet and limbs in her iniancy. After attaining her majority she is presumed to have become emancipated and to have chosen her place of residence, unless the contrary is shown. Ludlow v. Landgrove, 41 Vt. 137; Westmore v. Sheffield, 56 Vt. 239; Hardwick v. Pawlet, 36 Vt. 320. The pauper continued to reside in her father’s family about four years after attaining her majority, as she had done before. The agreed case does'not state that she was unemancipated during this period, nor that such residing was not from her will and choice. There is not a fact stated to show that her residence was controlled by the will of the father, against her will. She was helpless, and needed the care and nursing of her mother. These facts are not inconsistent with emancipation during this period. Notwithstanding- these facts, her residence during this period in her father’s family, in Waterford, may have been, and doubtless was, in accordance with her choice, wish and judgment. The county court was not required to make any finding of fact, nor inference, from the facts agreed upon. In 1848, when she was twenty-one years old, the father deserted his family and never returned to it. This act was a relinquishment and abandonment of all care and control of the pauper. From 1848 to 1851, the pauper continued to reside in Waterford, as she had done from her birth, but in the family of her mother and brother. The mother and brother were never entitled to the control of the pauper, nor under a legal obligation to support her. She is presumed to have resided with them from choice. That the father, for the first four *645years, and the mother and brother, for the remaining period, furnished her support, inasmuch as she was unaided by the town, did not defeat her from gaining a three years’ residence in Waterford. Craftsbury v. Greensboro, 66 Vt. 585. In 1851 the town of Waterford commenced to aid in supporting the pauper, and continued that aid until March 16, 1893, when the plaintiff town was called upon and commenced to support her. The pauper then had resided in Waterford, continuously, more than three full years, supporting herself within the meaning of the statute. . She never resided in any other town for three full years supporting herself within the meaning of the law. While in Dan-ville and while in St. Johnsbury, to March 16, 1893, the town of Waterford contributed to her support. The last and only three years’ residence of the pauper in her own right being in Waterford, it was the legal duty of that town, so far as regards the plaintiff, to continue to support her.

Judgment affirmed.